Citation Nr: 1204669	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in St. Petersburg, Florida.

The Veteran was afforded a travel board hearing before the undersigned in July 2008.  A transcript of the proceeding has been associated with the file. 

This issue was previously denied by the Board in December 2008.  The Veteran appealed and in November 2009, the Court granted a Joint Motion for Remand.  Next, the issue was Remanded by the Board in March 2010 in compliance with the November 2009 Order and the case is now ready for further disposition.


FINDING OF FACT

A chronic low back disability was not shown in service and degenerative joint disease was not shown within one year of service discharge; and, the Veteran's currently diagnosed degenerative joint disease is not shown to be related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  Significantly, no errors with respect to the VCAA notice requirements were noted in the Joint Motion for Remand.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Veteran was provided with a hearing before the Board in July 2008.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  On the contrary, in a statement recorded in April 2010, the Veteran indicated that he had no additional evidence to submit.  That said, the Veteran submitted additional evidence in October 2011, and has since submitted a waiver of consideration by the Agency of Original Jurisdiction.

Next, the Veteran was afforded a VA examination in October 2006.  The VA examiner was not able to offer an opinion without resort to speculation.  Such does not necessarily nullify its probative value.  Recently, and since the November 2009 Joint Motion for Remand was issued, the United States Court of Appeals for Veterans Claims (Court) concluded that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Such is the case with the October 2006 VA opinion.  Specifically, as will be discussed below, the VA examiner set forth rationale (an explanation) for his determination that he could not provide an opinion without resorting to mere speculation.  Moreover, the Board finds the October 2006 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

Additionally, in accordance with the Board's Remand in March 2010, the Veteran was afforded another VA examination in June 2010.  It is noted that the remand pre-dated the Jones decision, and in light of Jones a second examination was not entirely necessary.  Nevertheless, the Board finds that the VA examiner substantially complied with the Board's request for a nexus opinion and reconciliation of the October  2006 VA opinion and the private nexus opinion, to the extent possible.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

The Board acknowledges that the June 2010 VA examiner did not address the October  2006 VA examiner's rationale for his lack of nexus opinion; however, the Board reiterates that the Remand directive was to reconcile the opinions to the extent possible.  Here, the Board finds that the examiner substantially complied with the Board's request because he offered his own nexus opinion and listed an adequate rationale for the opinion and he addressed the October  2006 VA opinion and the private nexus opinion, to the extent possible.  The June 2010 VA examiner also addressed the private nexus opinion and that its assessment that the Veteran's current disability was 51 percent related to service.  The examiner noted that the private opinion was only two percentage points higher than the June 2010 VA examiner's opinion that it was less likely than not related to service.  As the private chiropractor provided no rationale for his opinion, the June 2010 VA examiner had no other points to address regarding the private opinion.  Further, the June 2010 VA examiner could not have reconciled the October  2006 VA examiner's opinion that to offer an opinion would require mere speculation, without himself speculating as to what the October  2006 VA examiner was thinking at the time he rendered that statement.  To Remand for further clarification from the June 2010 VA examiner would not serve the Veteran as it would not result in a positive outcome.  The June 2010 VA examiner has already rendered a negative nexus opinion with supporting rationale.  Based on the foregoing, the Board finds that the June 2010 VA examiner substantially complied with the Remand directives.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Veteran contends that his currently diagnosed degenerative joint disease is related to daily bending and lifting heavy items as well as constant pushing and pulling heavy items, in service.  The Board finds that the medical evidence does not support a nexus between active duty service and current complaints.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).
In addition to the regulations cited above, service connection for certain diseases, such as degenerative arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Service connection may also be granted for certain chronic diseases , including arthritis, diagnosed within one year of service and present to a compensable degree.  38 C.F.R. §  3.303, 3.307.  However, in this case, the Veteran was not diagnosed with degenerative joint disease until January 2006, more than 30 years post service.  As the evidence does not support a diagnosis of degenerative joint disease within one year of service, service connection is not warranted on a presumptive basis.  

Turning to the merits of the Veteran's claim, the record clearly establishes the presence of a current diagnosis of low back disability. Specifically, records and reports from the Florida Department of Corrections (DOC), private care providers, and VA, to include an October 2006 and June 2010 VA examinations, document a diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine. Element (1) of the Shedden analysis has therefore been met.

The Board will next consider whether there is sufficient evidence of an in-service low back injury or disorder.  The Veteran's September 1971 entrance examination is silent with regard to a back disorder, back pain or back injury.  Further, although he provided a history of a preservice motorcycle accident, he denied any back pain or back disorder.  However, beginning in June 1972 service treatment records document that he was seen on a repeated basis for complaints of low back pain.  

In June 1972, the Veteran reported low back pain for the past three hours and that the pain began while lifting heavy objects.  Subsequent treatment records dated in October and November 1972 document the Veteran's repeated complaints of low back pain, and that he was diagnosed as having low back strain.  The Board notes that a November 22, 1972 orthopedic clinic service record indicated that the Veteran reported that he had back pain during roofing work which he did for three years prior to service, and that his pain was aggravated by a motorcycle accident while in active service.  In a January 1973 separation examination report, the Veteran reported a mild back strain.  His spine was found to be normal, however.  In a March 6, 1973 service treatment record, the Veteran reported that he had back pain in the upper back for one week.  A March 21, 1973 physical profile service record noted back strain.  In a March 21, 1973 orthopedic clinic service record, the Veteran reported that his back pain had not improved.  The examiner noted that the veteran had not been doing his back exercises. 

Establishing that there is medical evidence of a current disorder (degenerative joint disease of the lumbar spine) and medical evidence of an in-service incurrence or aggravation of an injury of the low back, the Board turns its attention to the final element of Shedden - whether there is medical evidence of a nexus or relationship between the current disorder and the in-service disease or injury.  The Board finds that a preponderance of the evidence is against this aspect of the Veteran's claim. 

At the outset, the Board has considered the Veteran's complaints that he has experienced continuous low back pain symptoms since service.  Specifically, he reports that from the time he was discharged in 1973 until the time he entered the Department of Corrections (DOC) in 1988, he self-medicated with hot baths, heating pads, ice/hot lotion, as well as over the counter drugs and illegal drugs.  Transcript (T.) page 7.  He also testified that he immediately sought treatment for his low back pain when he entered the DOC in 1988. However, there is no record of treatment prior to 2002 as the DOC did not send records dated prior to 2002.  

The Board notes that a in DOC record dated in December 2002, the Veteran was granted a low bunk pass that was valid for one year.  The Veteran has testified that he was granted a low bunk pass due to his low back pain.  T. page 11.  However, DOC records indicate that other medical considerations may have factored into the recommendation for a low bunk pass.  For example, a December 2002 DOC record noted an eight inch abdominal scar with a diagnosis of an old abdominal laporatomy and ventral hernia repair.  A December 2004 DOC treatment record regarding renewal of a low bunk pass, noted a history of a gunshot wound to the abdomen.  The Board also notes that a DOC treatment note dated in January 2005, he indicated an old military injury but said that the pain had been "off and on" since service.  In a December 2005 DOC treatment note, the Veteran indicated that he had a history of back injury in 1974/1975 due to lifting in the military.  Another December 2005 DOC record indicates that the Veteran was put on bed rest for several days as well as restricted duty for approximately two weeks. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).

In this case, the Veteran is competent to report symptoms such as low back pain and the fact that he was self-medicating as these observations require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's reported history of continued symptomatology since active service is not credible.  The Board emphasizes the multi-year gap between discharge from active duty service (1973) and initial documented symptoms and diagnosis in 2002, nearly 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Moreover, while he has testified that he requested a low bunk pass due to back pain, the DOC treatment records indicate notations of other reasons for a low bunk pass including a history of a gunshot wound to the abdomen and an eight inch surgical scar on his abdomen.  It is also noteworthy that the Veteran reported to DOC officials that his military injury occurred in 1974/75, which was after he left service.  Such causes the Board to question his ability to serve as a credible historian.  Thus, coupled with his personal testimony, which the undersigned found to be evasive and contrived, the Board assigns no probative value to the Veteran's purported chronic knee pain since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

The Board acknowledges that a private opinion of record indicates that there is a 51 percent chance that his current disability is related to service.  The probative value of the opinion is significantly reduced, however.  First, and while not necessarily dispositive, the Board observes there is no indication that the private physician had the opportunity to review the claims file in its entirety.  He only indicated that he was "informed" that the Veteran had a previous diagnosis of low back strain in service.  While historically accurate, the opinions value is reduced by the fact that the examiner was unable to review the physical findings made in service or account for the dearth of documented treatment for many years post-service.  Moreover, and of greater import, the examiner failed to provide any rationale for his conclusion that the Veteran's low back disability was related to the strain that he experienced in service.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board places significant probative value on the June 2010 VA examination undertaken specifically to address the issue on appeal.  After a physical examination, review of the claims file, and interview with the Veteran, the examiner concluded that it was less likely than not that the Veteran's current low back disorder was related to active service, to include a low back strain in service.  The VA examiner indicated that the rationale for his opinion was that there was no medical evidence of a chronic low back condition until recently, while in the DOC.  The June 2010 VA examiner also noted that the Veteran had a motor vehicle accident in October 2007 resulting in a lumbar strain and that the Veteran's condition had actually improved since the last examination in October 2006.  He added that the private chiropractor's opinion was only distinguishable from his own in that the private opinion only gave 2 percent more of a likelihood of a relationship between service and the current disability, and that the VA examiner had reviewed more treatment records.    

The examiner who provided the June 2010 VA examination also authored the earlier October 2006 opinion.  This opinion is also persuasive.  Although he stated he could not give an opinion without resort to speculation, the examiner provided rationale by noting that a back strain does not normally progress to degenerative joint disease, and that there was a complete absence of evidence of complaints or treatment for low back disability for many years post service.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board has considered the Veteran's statements asserting a nexus between his current low back disorder and his in-service lifting injury.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a low back disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  This is particularly true in this case where other intervening factors are of record such as a gunshot wound to the abdomen and an eight inch surgical scar, which a DOC physician noted was relevant to the Veteran's request for a low bunk pass.  The Veteran's unsubstantiated statements regarding the claimed etiology of his low back disorder are found to lack competency.  His opinion is also found to be outweighed by the competent VA medical opinion discussed above.

Further, in support of his contention that his back disorder is related to his active service, the Veteran submitted an article printed from an online publication, written by specialists in the field of pain and orthopedic neurology as well as neurology and neurosurgery.  The article is entitled "Low Back Pain and Sciatica" and, in pertinent part, indicates that low back pain is defined as chronic after three months because most normal connective tissues heal within 6-12 weeks, unless pathoanatomic instability persists.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places no probative value on the internet article as it was written to explain general medical principles, and not an opinion regarding the specific facts in this case.  Other medical professionals have examined the specific facts in this case and have opined that upon review of service treatment records, the same treatment records which reflected multiple months of low back complaints, no chronic disability was found.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.

Finally, to the extent that there is a question as to whether the veteran had a preexisting back disability that was aggravated by his military service, the Board notes that veteran's was found to be normal on his service entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the low back disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b).  The Board finds that there is not clear and unmistakable evidence that the veteran's low back condition pre-existed service.  Although the veterans reported medical history from service entrance noted a motorcycle accident and service treatment records noted back pain in his pre-service employment as a roofer, there is no evidence indicating the veteran had degenerative joint disease of the lumbar spine, or any type of chronic low back disorder, prior to service.


ORDER

Service connection for a low back disorder is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


